Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on July 20, 2022.

Status of Claims

Claims 1, 3-6, 9, 12, 14, 16 and 19 have been amended.
Claims 1-20 are currently pending and have been examined.
                                                                                                                                                                


Claim Objections
The use of the term “Apple,” “Samsung” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 18-20 each reference the method of claim 11. However, claim 11 further limits and depends from the data cable limitations going back to claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shopify.com (<<https://web.archive.org/web/20150920131902/http://cdn.shopify.com/s/files/1/0203/3456/products/iPhone-Lightning-Magma-Vertical_grande.png?v=1437578616>> dated September 20, 2015 retrieved online on February 14, 2022; hereinafter Shopify) in view of OET Laboratory Equipment Authorization Electronic Filing Site, Logitech Application JNZCU0013 Exhibit documents : External Photos, Label and Location, Internal Photos, Test Setup Photos, and User Manual. (<<https://fccid.io/JNZCU0013>> available July and Nov. 2013 and retrieved on February 17, 2022; hereinafter Logitech) in further view of Leibinger-Jet2neo-EN-1280x720 (Leibinger-Jet2neo-EN-1280x720 – YouTube, dated Mar 19, 2013; retrieved online April 19, 2022 from <<https://www.youtube.com/watch?v=507x12t4QGs>>;  hereinafter Leibinger). 

Claim 1, 
Shopify discloses a data cable comprising:
a multi-wire cable; a connector coupled at an end of the multi-wire cable, and the connector including a substrate having a first portion and a second portion, the first portion including an array of conductors and the second portion including an available space, and a third portion including a message imprinted thereon, wherein the message is independent from the data cable; (Shopify. See image below)

    PNG
    media_image1.png
    573
    371
    media_image1.png
    Greyscale

Shopify does not explicitly disclose 
the second portion including a message imprinted directly thereon, and 
wherein the second portion is configured with respect to the first portion in such a way that the message is progressively covered when the connector is slid into a socket, housing both of the first and second portions in entirety; the message on the second portion becomes completely covered and invisible after the connector is fully positioned in the socket.
In other words, Shopify does not explicitly disclose the message “P” imprinted directly on its second portion instead of its third portion. 

However, Logitech teaches a connector including a substrate having a first portion (See Internal Photos and External Photos and FCC Label Location “Reverse Side”) and a second portion (See FCC Label Location document, specifically the USB’s “Front” Side), the first portion including an array of conductors (See  Internal Photos and External photos and FCC Label Location “Reverse Side”)  and the second portion including a message, wherein the message is imprinted thereon (See FCC Label Location document, specifically the USB’s Front Side on which the FCC logo is printed on), and wherein the second portion is configured with respect to the first portion in such a way that the message is progressively covered when the connector is slid into a socket housing both of the first and second portions in entirety, the message on the second becomes completely covered and invisible after the connector is fully positioned in the socket (See the User Manual document, Figure 3 and Test Setup Photo document)


From External Photos document:
 
    PNG
    media_image2.png
    187
    236
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    204
    241
    media_image3.png
    Greyscale

From User Manual document, Figure 3:  

    PNG
    media_image4.png
    169
    169
    media_image4.png
    Greyscale

From Internal Photos document:

    PNG
    media_image5.png
    192
    189
    media_image5.png
    Greyscale

From FCC Label and Location document: 

    PNG
    media_image6.png
    544
    1026
    media_image6.png
    Greyscale

From Test Setup Photo document, page 3: 

    PNG
    media_image7.png
    508
    205
    media_image7.png
    Greyscale


The only difference between Shopify and the present claims is that the message in Shopify is printed on the third portion of the connector instead of directly imprinted on the second portion. As shown above, Logitech teaches printing a message on a second (and even first) portion of its connector, the metal portion, and which disappears when connected. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the disclosure of the connector including a message, as taught by Shopify, that the message is printed on the second portion and is covered by the socket when connected, as taught by Logitech, as this would have been a matter of design choice. 

See (“In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the devie.)” MPEP 2144.04)  or aesthetic design change (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device …[t]he court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).” MPEP 2144.04)

Examiner Note: Examiner cites the MPEP for matters of aesthetic design changes and rearrangement of parts. Please see MPEP 2144.04: 
I.    AESTHETIC DESIGN CHANGES 
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to French fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (French fries).)


C.    Rearrangement of Parts 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

In addition, US Court of Appeals for the Federal Circuit, IN RE: RANDY TAYLOR, BOBBY P. TAYLOR, Appellants (‘2018-1958 Appeal from the United States Patent and Trademark Office, Patent Trial and Appeal Board in No. 14/096,000. Decided: May 22, 2019) provides the following decision, regarding printed matter:  The “matrix barcode” is not positively recited as actually being used to change or affect the manner of printing or placing or functioning of the advertising mat. In Gulack, cited by Appellants, the printed matter (digits) would not achieve its educational purposes without the band, and the band without the printed matter would similarly be unable to produce the desired result. In re Gulack, 703 F.2d 1381 (Fed. Cir. 1983). Here, by contrast, the printed matter (i.e., matrix barcode) does not depend on the mat, and the mat does not depend on the barcode. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As the Gulack court pointed out, “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” Gulack, 703 F.2d at 1385. 

Similarly, in the instant application, the placement of the printed matter message is not functionally related to the substrate and does not impact the functionality of the connector cable.

Shopify in view of Logitech does not explicitly disclose 
wherein the message is imprinted directly onto the second portion. 
In other words, although Shopify and Logitech show message(s) printed on their respective cable messages’ substrate(s), they do not disclose those messages being imprinted directly onto their respective substrate(s).
However, Liebinger teaches custom messages such as text, barcodes, etc. imprinted directly onto substrates such as that of a USB flash drive via a printer and using a printer head (See screenshots of video below).

    PNG
    media_image8.png
    813
    1297
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    815
    1301
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    811
    1300
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to imprint the message(s) of Shopify in view of Logitech, directly onto the chosen substrate(s) as taught by Liebinger, in order to reduce costs by removing additional steps such as printing the message on a label and then having to stick the label on the substrate, etc.  

Claim 2 
Shopify further discloses 
wherein the substrate has two surface sides, at least one of the two surface sides includes the second portion (See cited Shopify image for claim 1 above). 

Claim 3 
Shopify discloses the following limitations as shown:
wherein the message includes a plain text or graphics (See cited Shopify image for claim 1 above).

Claim 4 
Shopify further discloses
wherein the connector has two sides, each of the sides includes the substrate (See cited images above). 
Shopify in view of Logitech and Liebinger does not explicitly disclose: 
the message is presented facing up regardless which side of the connector is facing the user. 
However, Shopify shows a branded data cable with a message printed on one side (“P”) and Logitech teaches its connector has two sides, each of the sides includes the substrate, each side of the substrate includes a printed message which is presented facing up regardless which side of the connector is facing the user. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shopify’s connector by printing its message on both sides of its connector, as taught by Logitech, in order to ensure the user would not miss the message. 

Claims 5 – 15 and 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shopify in view of Logitech in further view of Leibinger in further view of Kent (2012/0136698).

Claim 5, the data cable as recited in claim 1. 
Shopify in view of Logitech in further view of Leibinger teach a message imprinted on a connector, however, they do not explicitly disclose wherein the message includes a machine-readable symbol. Leibinger teaches:
wherein the message includes a machine readable symbol (Leibinger. See screenshot showing a QR code being printed on a flat surface of a substrate via a print head and screenshot where a message is being printed on a USB flash drive). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the disclosure of a data cable with a printed message, as taught by Shopify and Logitech, the  machine-readable symbol message, as taught by Leibinger, to provide information to the user that may not fit in the given printed product.
None of the previously cited references explicitly teach the machine readable symbol  [QR code] is only readable by a camera together with an application installed in a device. However, Shopify in view of Logitech in further view of Leibinger teach a QR code imprinted directly onto a charging cable and Kent teaches
a machine-readable symbol is only readable by a camera together with an application installed in a device (Kent [0091][0037][0079][0086][0100]). See [0058] “In the preferred embodiment of the present invention, barcode scanner 103 is a digital camera.” See also [0100] where the reference teaches “users pushing a button on their mobile device, including but not limited to camera phones, laptop or tablet computers, mobile phones, personal digital assistants, smart phones, and cellular telephones, to present said plurality of electronic coupons, which actuates a program in the native application software on the mobile device”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the disclosure of providing a message on communications cables, as taught by Shopify and Logitech, and Leibinger, the method of using a camera device together with an application to read a machine-readable symbol, as taught by Kent, to provide information to the user when holding the charger.
Please note that limitations regarding a device are outside the scope of the claimed data cable and have little to no patentable weight. However, art is cited in order to expedite prosecution. 

Claim 6, the data cable as recited in claim 5
Shopify in view of Logitech in further view of Leibinger and Kent does not explicitly disclose wherein a GPS function in the device is activated to determine where the user is at the moment, an appropriate place corresponding to the location of the user is automatically determined and displayed on the device. However, Kent teaches a code readable by a device (see citations above), and further
wherein a GPS function in the device is activated to determine where the user is at the moment, an appropriate place corresponding to the location of the user is automatically determined and displayed on the device (Kent [0068]) See “the customer may activate global positioning system (GPS) locating information that identifies the location of the customer or the customer's two-way communication device.”  The reference further teaches that a location-based coupon is displayed on the device which addresses the limitation requiring the location being displayed on the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a machine-readable message on communications cables, as taught by Shopify, Logitech, Leibinger combined, using the GPS function of the device, as taught by Kent, to provide relevant information to the user when using the charger.
Please note that limitations regarding a device are outside the scope of the claimed data cable and have little to no patentable weight. However, art is cited in order to expedite prosecution. 

Claim 7, the data cable as recited in claim 5
Shopify in view of Logitech in further view of Leibinger and Kent does not explicitly disclose wherein the machine-readable symbol is encoded with a text message or a link. However, Kent teaches 
wherein the machine-readable symbol is encoded with a text message or a link (Kent [0037][0038]) See at least “The coupon information includes an encoded barcode image.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to encode the machine-readable symbol of  Shopify in view of Logitech in further view of Leibinger, with a text message or a link as taught by Kent, in order to provide information to the user when holding the charger and/or to provide information to the user that may not fit in the given printed charger or product.
Please note that limitations regarding a device are outside the scope of the claimed data cable and have little to no patentable weight. However, art is cited in order to expedite prosecution. 

Claim 8, the data cable as recited in claim 7
Shopify in view of Logitech in further view of Leibinger and Kent does not explicitly disclose wherein a display is shown when the link is extracted from the machine-readable symbol. However, Kent teaches
wherein a display is shown when the link is extracted from the machine-readable symbol (Kent [0037][0038][0089]) See at least “The coupon information includes an encoded barcode image.
As shown above, the combination of the prior art discloses printing a QR code on a charging cable. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to show a display when the link is extracted from the machine-readable symbol as taught by Kent, to provide information to the user when using the charger and/or to provide information to the user that may not fit in the given printed product.
Please note that limitations regarding a device are outside the scope of the claimed data cable and have little to no patentable weight. However, art is cited in order to expedite prosecution. 

Claim 9, the data cable as recited in claim 8
Shopify in view of Logitech in further view of Leibinger and Kent discloses wherein the data cable is portable and includes a machine-readable symbol (Shopify, see citations above).  However, the combination does not explicitly disclose 
the connector thereof is presentable to a place by a user thereof to redeem what is encoded in the machine-readable symbol 
However, Kent discloses redeeming coupons by scanning codes [0091][0037][0079][0086][0100]). See [0058] “In the preferred embodiment of the present invention, barcode scanner 103 is a digital camera.” See also [0100] where the reference teaches “users pushing a button on their mobile device, including but not limited to camera phones, laptop or tablet computers, mobile phones, personal digital assistants, smart phones, and cellular telephones, to present said plurality of electronic coupons, which actuates a program in the native application software on the mobile device”
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed, to use the connector of the prior art as another carrier of a coupon as suggested by Kent’s invention, in order to further incentivize purchasing of branded cables.  
Please note this limitation may be interpreted as intended use language which has little to no patentable weight. However, art is cited in order to expedite prosecution.

Claim 10, the data cable as recited in claim 9
Shopify in view of Logitech in further view of Leibinger and Kent disclose communications cables and more particularly relate to providing a message on communications cables that includes a code such as a QR code (See citations above). Kent teaches a barcode readable by a device:
wherein the machine-readable symbol is a barcode or a two-dimensional barcode (Kent [0028][0029]). Where the reference teaches that the barcodes compatible with the present invention are usually found on products or in advertisements. However, it should be apparent to one skilled in the art how the barcode could be any one or two-dimensional barcode from a symbology.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a message on communications cables, as taught by Shopify, Logitech, Leibinger, the method of using a barcode, as taught by Kent, to provide additional information to the user when using/handling the charger.

Claim 11, the data cable as recited in claim 10. Claim 12, the data cable as recited in claim 11. 
Shopify in view of Logitech, Leibinger and Kent teaches printing a machine-readable message on the second portion (see citations above). 
However, Shopify in view of Logitech, Leibinger and Kent does not explicitly teach wherein only dark or black portions of the machine readable symbol are printed in permanent dark ink in the second portion and wherein a surface color of the substrate serves as white or reflecting portions of the machine readable symbol.
However, Leibinger further teaches:
wherein only dark or black portions of the machine-readable symbol are printed in permanent dark ink (Leibinger. See screenshots above).
wherein a surface color of the substrate serves as white or reflecting portions of the machine readable symbol (Leibinger. See screenshots above).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have printed the message taught by the combination of the prior art, in a manner wherein only dark or black portions of the machine-readable symbol are printed in permanent dark ink, as taught by Liebinger, to prevent removal of the message by being easily disconnected from the cable by pulling or peeling off and to make use of the substrate’s shiny background as the white or reflecting portion of the symbol in order to reduce ink use. 

Claim 13, the data cable as recited in claim 1
Shopify in view of Logitech, Leibinger and Kent teach the above limitations, including wherein the message is stationary (See citations above, specifically Leibinger’s printed stationary messages). The prior art does not explicitly disclose 
but information directed in the code is dynamic via updating or modifying a display directed by a link encoded in the message  
However, Kent teaches updating information accessed via a stationary link, and thus update its display (see citations above).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the information directed in the code to be dynamic via updating or modifying a display directed by a link encoded in the message as taught by Kent, in order to provide up to date information or non-expired coupons as needed. 

Claim 14, the data cable as recited in claim 13
Shopify in view of Logitech, Leibinger and Kent teach the above limitations, but do not teach an illegible code on the cord. Leibinger teaches a printed QR code [symbol]:
wherein the message presented is a symbol (Leibinger [See Image]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the disclosure of a communication cable with a printed message, as taught by the combination of the prior art, the message presented as a symbol, as taught by Leibinger, to provide information to the user that may not fit in the given printed product.

Claim 15, the data cable as recited in claim 14
Shopify further discloses
wherein the data cable is used by the user to show the message in the second portion to another party (Shopify [See image])
Please note this limitation may be interpreted as intended use language which has little to no patentable weight. However, Shopify’s data cable and message are capable of being used by a user to show the message to another party. 

Claim 18, the method as recited in claim 11
Shopify further discloses wherein the substrate has two surface sides, at least one of the two surface sides includes the second portion (see images above). 

Claim 19, the method as recited in claim 11
Shopify further discloses
wherein the connector has two sides, each of the sides includes the substrate (See cited images above). 
Shopify in view of Logitech and Liebinger does not explicitly disclose: 
the message is presented regardless which side of the connector is facing the user. 

However, Shopify shows a branded data cable with a message printed on one side (“P”) and Logitech teaches its connector has two sides, each of the sides includes the substrate, each side of the substrate includes a printed message which is presented regardless which side of the connector is facing the user. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shopify’s connector by printing its message on both sides of its connector, as taught by Logitech, in order to ensure the user would not miss the message. 

Claim 20, the method as recited in claim 11
Shopify in view of Logitech and Liebinger teach a message printed on a connector, however, they do not explicitly disclose wherein the message includes a machine-readable symbol not legible visually to the user. Leibinger teaches:
wherein the message includes a machine readable symbol not legible visually to the user (Leibinger. See screenshot showing a QR code being printed on a flat surface of a substrate via a print head and screenshot where a message is being printed on a USB flash drive). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the disclosure of a data cable with a printed message, as taught by Shopify and Logitech, the message not being legible visually to the user, as taught by Leibinger, to provide information to the user that may not fit in the given printed product.
Please note that limitations regarding a device (machine) are outside the scope of the claimed data cable and have little to no patentable weight. However, art is cited in order to expedite prosecution. 



Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shopify in view of Logitech

Claims 16 and 17
Shopify discloses a method for advertising on a connector, the method comprising: providing a connector used for a multi-wire cable, wherein the connector is coupled at an end of the multi-wire cable, the connector includes a substrate having a first portion and a second portion, the first portion including an array of conductors and the second portion including an available space (See images cited in claim 1), and  disposing a message in a third portion (Shopify images cited in claim 1) and wherein the first portion and the second portion are on opposite sides (Shopify images cited in claim 1, please note that the location of the first and second portions do not effect a manipulative difference in the method claim and thus may have little to no patentable weight).
Shopify does not explicitly disclose disposing a message in the available space of the second portion, wherein the second portion is configured with respect to the first position to cause the message thereon to be progressively covered when the connector is slid into a socket housing both of the first and second portions in entirety, the message on the second portion is completely covered by the socket and becomes invisible after the connector is fully positioned in the socket. However, Logitech teaches disposing a message in an available space of a second portion of a substrate of a connector, and wherein the second portion is configured with respect to the first position to cause the message thereon to be progressively covered  when the connector is slid into a socket housing both of a first and the second portions in entirety, the message on the second portion is completely covered by the socket and becomes invisible after the connector is fully positioned in the socket (Logitech images cited for claim 1). 
The only difference between Shopify and the present claims is that the message in Shopify’s cable is printed on the third portion instead of the second portion. As shown above, Logitech teaches printing a message on a second portion of its connector, the metal portion, and which disappears when connected. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shopify’s cable and print the “P” message or even another message on the second portion of its connector, as taught by Logitech, as this would have been a matter of design choice. 

See (“In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the devie.)” MPEP 2144.04)  or aesthetic design change (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device …[t]he court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).” MPEP 2144.04)

Examiner Note: Examiner cites the MPEP for matters of aesthetic design changes and rearrangement of parts. Please see MPEP 2144.04: 
I.    AESTHETIC DESIGN CHANGES 
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to French fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (French fries).)

C.    Rearrangement of Parts 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

In addition, US Court of Appeals for the Federal Circuit, IN RE: RANDY TAYLOR, BOBBY P. TAYLOR, Appellants (‘2018-1958 Appeal from the United States Patent and Trademark Office, Patent Trial and Appeal Board in No. 14/096,000. Decided: May 22, 2019) provides the following decision, regarding printed matter:  The “matrix barcode” is not positively recited as actually being used to change or affect the manner of printing or placing or functioning of the advertising mat. In Gulack, cited by Appellants, the printed matter (digits) would not achieve its educational purposes without the band, and the band without the printed matter would similarly be unable to produce the desired result. In re Gulack, 703 F.2d 1381 (Fed. Cir. 1983). Here, by contrast, the printed matter (i.e., matrix barcode) does not depend on the mat, and the mat does not depend on the barcode. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As the Gulack court pointed out, “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” Gulack, 703 F.2d at 1385. 

Similarly, in the instant application, the placement of the printed matter message is not functionally related to the substrate and does not impact the functionality of the connector cable, nor does it have a manipulative relationship with the method steps.

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered and are not persuasive. 

Applicant Argues:  The Examiner alleges "it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the disclosure of the connector including a message, as taught by Shopify, that the message is printed on the second portion and is covered by the socket when connected, as taught by Logitech, as this would have been a matter of design choice". The Applicant respectfully disagrees. The examiner seems to pick and choose only one aspect of a prior art reference and exclude other aspects of the reference or ignore the central teaching of the reference.

Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant Argues: By disposing a message on the third portion instead of the second portion, Shopify explicitly requires that the message be seen all the time even if the connector is slid fully into a socket. The Examiner would have to agree that the third portion of the connector in Shopify would never be covered when the connector is slid into a (USB) socket.

Examiner respectfully disagrees and reiterates that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In addition, the Examiner submits that the positioning of the messages does not affect the ability to use the charging cable/cord or charge a device using the cord. Placement or positioning of the message does not relate to the functioning of the cable in anyway. As such, Applicant’s arguments are not persuasive.

Applicant Argues: Further, the Examiner's conclusion that an imprinted message in the second portion and third portion in Shopify being "a matter of design choice" is a mere conclusory statement without articulated reasoning to support the legal conclusion of obviousness. KSR v. Teleflex, No. 04-1350 (US Apr. 30, 2007) (citing In re Kahn, 441 F. 3d 977, 988 (Canada Fed. 2006)).

Examiner respectfully disagrees. Examiner maintains the support found in the citation of the MPEP 2144.04. AESTHETIC DESIGN CHANGES. The Examiner further respectfully submits that Applicant only addresses the Rearrangement of Parts  section of the MPEP to support their argument, however, the Examiner again points to the entire cited portion of the MPEP, specifically 2144.04. AESTHETIC DESIGN CHANGES which recites in part: 
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).

Finally, the Examiner again points applicant to US Court of Appeals for the Federal Circuit, IN RE: RANDY TAYLOR, BOBBY P. TAYLOR, Appellants (‘2018-1958 Appeal from the United States Patent and Trademark Office, Patent Trial and Appeal Board in No. 14/096,000. Decided: May 22, 2019). It provides the following decision, regarding printed matter:  
The “matrix barcode” is not positively recited as actually being used to change or affect the manner of printing or placing or functioning of the advertising mat. In Gulack, cited by Appellants, the printed matter (digits) would not achieve its educational purposes without the band, and the band without the printed matter would similarly be unable to produce the desired result. In re Gulack, 703 F.2d 1381 (Fed. Cir. 1983). Here, by contrast, the printed matter (i.e., matrix barcode) does not depend on the mat, and the mat does not depend on the barcode. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As the Gulack court pointed out, “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” Gulack, 703 F.2d at 1385. 

The same rationale applies here, clearly seen when substituting the Federal Case’s “matrix barcode” with the claimed “message” and the Federal Case’s advertising “mat” by the claimed advertising “charging cable” (Note title of present invention is METHOD AND SYSTEM FOR ADVERTISING ON A CONNECTOR) (substitutions in brackets, bold and underlined):  

The “matrix barcode” [message embodied as text, machine readable symbol, link, barcode, etc.] is not positively recited as actually being used to change or affect the manner of printing or placing or functioning of the advertising mat [charging cable]. In Gulack, cited by Appellants, the printed matter (digits) would not achieve its educational purposes without the band, and the band without the printed matter would similarly be unable to produce the desired result. In re Gulack, 703 F.2d 1381 (Fed. Cir. 1983). Here, by contrast, the printed matter (i.e., matrix barcode [message embodied as text, machine readable symbol, link, barcode, etc.]) does not depend on the mat [charging cable], and the mat [charging cable] does not depend on the barcode [message embodied as text, machine readable symbol, link, barcode, etc.]. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004).

The Decision further states: 
As the Gulack court pointed out, “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” Gulack, 703 F.2d at 1385.

In the present case, the printed matter i.e., the message embodied as text, machine readable symbol, link, barcode, etc. is not functionally related to the substrate, much less to the charging cable, Therefore, the Examiner maintains that the printed matter will not distinguish the invention from the prior art in terms of patentability.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leibinger Jet 3 (<<https://www.youtube.com/watch?v=I2VfYtQ1bpk>>) dated June 21, 2012 retrieved online on February 17, 2022)  (Year: 2012)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                                                                                                                                                                                                                      
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681